Citation Nr: 0728428	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as secondary to 
service-connected degenerative disc disease of the lumbar 
spine.  

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease, lumbar spine, with fracture at 
left L-3. 


REPRESENTATION

Veteran represented by:  Massachusetts Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and L.P.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.

The veteran testified at a hearing before the undersigned 
veterans law judge in May 2007.  

At the May 2007 hearing and at a November 2005 VA 
examination, the veteran stated that her service-connected 
back disability prevents her from working.  The veteran's 
statements raise a claim for total disability based on 
individual unemployability (TDIU).  That claim is referred to 
the RO for appropriate development.


FINDINGS OF FACT

1.  A cervical spine disability did not manifest during 
service or within one year of service or as a result of a 
service-connected disability.  

2.  There is no evidence that the veteran's degenerative disc 
disease, lumbar spine, results in unfavorable ankylosis of 
the entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the last 12 months.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in service 
and is not proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).

2.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease, lumbar spine, with spine fracture 
at left L-3 are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
A.  Duty to Notify

The veteran was provided with VCAA notice regarding the claim 
for an increased rating in  January 2004 letter, prior to the 
rating decision on appeal.  This letter advised the veteran 
of the evidence necessary to substantiate the claim for an 
increased evaluation for degenerative disc disease of the 
lumbar spine.  This letter notified the veteran of VA's duty 
to assist and explained what evidence VA would be responsible 
for obtaining and what evidence VA would attempt to obtain on 
the veteran's behalf.  The veteran was advised to submit any 
relevant evidence in her possession.

An April 2006 letter provided pre-adjudicative VCAA notice 
with respect to the claim of service connection for 
degenerative disc disease of the cervical spine.  This letter 
informed the veteran of the evidence necessary to 
substantiate a claim for service connection and advised the 
veteran of  VA's duty to assist with the development of the 
claim.  This letter also advised the veteran to submit any 
relevant evidence pertaining to her service connection claim.  
This letter also provided the veteran with notice of how 
disability ratings and effective dates are determined.   

The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Accordingly, the Board finds that the 
duty to notify has been satisfied.  

B.  Duty to Assist

VA made reasonable efforts to assist the veteran in the 
development of her claims.  The evidence that has been 
associated with the claims file includes service medical 
records and post-service VA and private medical records. 

The veteran was afforded VA examinations for the evaluation 
of her 
service-connected lumbar spine disability, and such evidence 
is adequate for rating purposes.  The Board notes that the 
veteran was not afforded a VA examination with respect to the 
claim for service connection for degenerative disc disease of 
the cervical spine.  A VA examination is required where the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  An examination is not 
necessary in this case, as there is no evidence  that a 
cervical spine injury was incurred during service, manifested 
within a presumptive period or may be associated with a 
service-connected disability.  

The veteran has not identified any outstanding evidence.  
Therefore, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  

II.  Analysis of Claims

A.  Service Connection for Degenerative Disc Disease of the 
Cervical Spine

The veteran asserts that she developed degenerative disc 
disease of the cervical spine secondary to her service-
connected lumbar spine disability.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) decision.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records from the veteran's period of active 
duty service are negative for any complaints or diagnoses of 
a neck injury/disorder.  Service medical records indicate 
that the veteran sought treatment for back pain in February 
1976 after falling off of a horse.  Assessment was chronic 
low back pain.  The veteran did not report neck pain at that 
time.  The September 1977 separation examination noted normal 
findings regarding the cervical spine.    

The veteran underwent a VA examination in August 1982.  A 
report of that examination is negative for any complaints or 
diagnoses of a cervical spine disability.  

Post-service treatment for a cervical spine condition is 
first shown in 1996.    Private hospital records dated in 
1996  show that the veteran sought emergency treatment for 
neck pain in May 1996.  The veteran reported experiencing 
neck pain after she jumped out of bed to "walk off" leg 
cramps.

Medical records show that the veteran was hospitalized in 
2002 for treatment of low back pain and also complained of 
intermittent neck pain.  Chiropractic treatment reports dated 
in 2004 also reflect treatment for neck pain and findings of 
impaired range of motion of the cervical spine.  

A report of a November 2005 VA examination reflects that the 
veteran complained of a neck injury.  The examiner noted that 
the service medical records did not document any complaints 
of neck pain or a neck injury.

The veteran presented testimony at a hearing before 
undersigned Board member in May 2007.  The veteran testified 
that she believes her low back disability and her neck 
disability are related.  In written statements submitted in 
support of her claim, the veteran contends that her low back 
injury caused changes in the way she sits and walks and 
consequently led to a cervical spine injury.  The veteran is 
competent to describe her symptoms, such as neck pain.  Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, as a 
layperson, the veteran is not competent to provide evidence 
that requires medical knowledge.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the veteran's statements and testimony do not 
provide a nexus to service.

The veteran has also submitted several internet-based medical 
articles.   Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.  
Thus, such medical evidence does not serve to provide a nexus 
between the veteran's cervical spine disability and her 
service-connected lumbar spine condition.

As noted above, a grant of service connection requires 
medical evidence of (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.   See 
Hickson, supra.   In this case, the third Hickson 
requirement, that of a medical nexus to service, is not 
satisfied, as there is no competent medical evidence linking 
the veteran's cervical spine disability to service or to her 
service-connected lumbar spine disability.    

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection 
for a cervical spine disability.  A cervical spine disability 
was not demonstrated during service or for several years 
after service.  There is no medical evidence that associates, 
or even tends to suggest that, the currently diagnosed 
cervical spine condtion is a result of or proximately due to 
service-connected disability.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  
Therefore, the veteran's claim of entitlement to service 
connection for a cervical spine disability must be denied.  



B.  Increased rating for degenerative disease, lumbar spine, 
with fracture at left L-3. 

The veteran seeks an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 40 
percent disabling.  She asserts that her lumbar spine 
disability has worsened.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The veteran's lumbar spine disability has been assigned a 40 
percent evaluation according to the criteria set forth in the 
General Rating Formula for Diseases and The criteria for a 40 
percent rating are: unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent rating is warranted for ankylosis of the entire 
spine.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2006).    
Any associated neurologic abnormalities, including, but not 
limited to, bowel and bladder impairment, are to be evaluated 
separately under appropriate diagnostic codes.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2006).  
   
The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2006).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

After reviewing the evidence in this case, the Board finds 
that a rating in excess of 40 percent is not warranted.   

Private hospital records, chiropractic records and VA 
examination reports document treatment for chronic back pain.  
Private hospital records dated in May 2002 indicate that the 
veteran was admitted for several days for observation with 
complaints of a marked increase in back pain.  The veteran 
denied any changes in bowel or bladder function.  She 
complained of numbness in the right lower extremity but could 
not discern a specific distribution of that numbness.   It 
was noted that the veteran did not have any acute 
neurological complications.  Impression was exacerbation of 
chronic back pain.  An MRI report noted disc protrusions at 
L4-L5 and L5-S1.  Diagnoses of degenerative disc disease and 
mild lumbar scoliosis were rendered.  

At a February 2004 VA examination, the veteran reported that 
her back pain had gotten worse.  She complained of back pain 
on a daily basis that was increased by any activity, such as 
walking too much, sneezing or bending.  The veteran reported 
radiation of back pain down her legs with flares in back pain 
beginning in the left leg and moving to the right leg.  
Alleviating factors included ice and Motrin.  She reported 
that her pain interfered with her work as a medical 
transcriptionist because she had difficulty sitting for long 
periods of time.  She reported that it was difficult to 
perform activities such as housework and grocery shopping.  

The examiner noted that the veteran had a slow gait with a 
forward stoop.  There was no swelling or spasms over the 
posterior back.  The veteran had tenderness to palpation over 
the L1 to S1 spinous process region.  Range of motion testing 
revealed forward flexion to 60 degrees with pain.  The 
veteran had extension to 25 degrees.  The veteran had lateral 
bending to 30 degrees bilaterally with pain and lateral 
rotation of 10 degrees bilaterally.  The examiner noted 5/5 
muscle strength of the lower extremities.  The veteran had 
full sensation to touch in the bilateral lower extremities.  
The VA examiner rendered diagnoses of mild degenerative joint 
disease per x-ray, painful limitations in range of motion, 
positive straight leg raises and leg length discrepancy of 
two centimeters.   

At a VA examination in November 2005, the veteran reported 
constant back pain.  The veteran related that back pain 
caused difficulty with household chores such as vacuuming and 
doing dishes because these activities required a flexed 
position for a period of time.  She reported that the pain 
radiated to her buttocks.  She reported weakness, decreased 
range of motion, stiffness and locking.  She denied edema and 
reported paresthesia in her right arm.  In regard to bowel 
and bladder incontinence, she stated that she has stress 
incontinence.  The veteran reported that she could not work 
because she could not sit long enough to perform 
transcribing.  Precipitating factors for her back pain 
included prolonged sitting, standing and walking.  
Alleviating factors included going to the chiropractor, ice 
and Motrin.  She denied any prescribed treatment, surgeries 
or injections.

The examiner noted that the veteran presented alone and 
unaided.  Her gait was slow, and posture was erect.  Her 
right hip appeared higher than her left.  The examiner noted 
that the veteran had no edema, spasms or tenderness of the 
lumbosacral spine or paravertebrals.  The veteran had forward 
flexion to 40 degrees with endpoint pain.  The veteran had 
extension of 20 degrees, lateral bending of 20 degrees 
bilaterally and lateral rotation of approximately 20 degrees 
bilaterally.  Muscle strength was 5/5.  The examiner noted 
full sensation, brisk capillary refill and positive toe 
proprioception.  On repetitive stress testing, the veteran 
completed 3 out of 10 forward flexions to 30 degrees with 
pain while holding a five pound weight with pain in the lower 
back and without weakness, fatigue or incoordination.  The 
examination report reflects that the veteran stopped after 
the third repetition for fear of not being able to move later 
in the day.  The VA examiner diagnosed degenerative disc 
disease of the lumbosacral spine with status post fracture of 
L3.  The examiner noted that the veteran also has minimal 
degenerative disc disease of the thoracic spine.

The veteran testified at a hearing before the Board in May 
2007.  The veteran testified that she is sedentary much of 
the time because of back pain and is limited in many of her 
daily activities such as cleaning, shopping and doing 
laundry.

The veteran has also submitted written statements regarding 
her low back condition.  In a statement dated in May 2007, 
the veteran described the functional loss associated with her 
low back condition.  She stated that she has difficulty 
lifting heavy items and bending and that her back disability 
affects her ability to perform activities of daily living.  
The veteran stated that she used to work as a medical 
transcriptionist but has been unable to work in recent years 
because of back pain.

In a statement received in August 2004, the veteran's sister 
stated that the veteran's ability to perform activities such 
as working, cleaning and driving has deteriorated and stated.  
She stated that the veteran requires a wheelchair or electric 
cart for shopping and for any activity that requires walking 
and standing.

After considering the evidence discussed above, including 
medical records and the veteran's statements and testimony, 
the Board finds that the criteria for a rating in excess of 
40 percent have not been met.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, a rating in 
excess of 40 percent may not be awarded unless the evidence 
demonstrates unfavorable ankylosis of the entire 
thoracolumbar spine.  The medical records do not demonstrate 
any findings of unfavorable ankylosis of the entire 
thoracolumbar spine.  Accordingly, a rating in excess of 40 
percent is not warranted under the General Rating Formula.

In addition, under Diagnostic Code 5243, as noted above, the 
next higher rating of  60 percent rating is applicable when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).   For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Diagnostic Code 5243, Note (1).  The evidence does not show 
incapacitating episodes of six weeks during a 12-month 
period.  Therefore, a rating in excess of 40 percent  under 
Diagnostic Code 5243 is not appropriate.  
  
The Board also finds that a separate evaluation for 
neurological abnormalities is not warranted.  The Board notes 
that the 2005 VA examination report reflects complaints of 
right arm parasthesia and stress incontinence as well as 
radiation of pain down the legs.  The veteran also testified 
about these symptoms during the hearing before the Board.  
However, there is no medical evidence attributing these 
symptoms, including the absence of findings of any 
radiculopathy, to the veteran's lumbar spine disability.  
Thus, a separate evaluation for neurological abnormalities is 
not appropriate.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

On the basis of the evidence discussed above, the Board finds 
that an increased rating for degenerative disc disease of the 
lumbar spine is not warranted.    In reaching this 
determination, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as there is a 
preponderance of the evidence against the claim for an 
increased rating, the veteran may not be afforded the benefit 
of the doubt.

ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease, lumbar spine, with fracture at 
left L-3, is denied. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


